oOo Oo ON OO FF WO ND |

NO MO NO NO DB NDB NDB YB ND FSF FP AF BSP sere -s | |=
on Oo an Fk Wo DH |= Oo OO DB N DO TO FPF W HPS =|

Case 3:18-cr-O0066-HDM-WGC Document 101 Filed 06/11/20 Page 1of1

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

UNITED STATES OF AMERICA, Case No. 3:18-cr-00066-HDM-WGC

Plaintiff,
Vv. ORDER

BOBBY JO KISSEL,

Defendant.

 

 

 

Defendant Bobby Jo Kissel’s unopposed motion to continue date
of self-surrender (ECF No. 100) is GRANTED. The defendant shall
have until September 8, 2020, to self-surrender.

IT IS SO ORDERED.

DATED: This 11th day of June, 2020.

 

UNITED SfATES DYSTRICT JUDGE

 
